—Order of disposition, Family Court, New York County (Judith B. Sheindlin, J.), entered July 30, 1992, adjudicating appellant a juvenile delinquent following a fact-finding determination that she had committed acts which, if done by an adult, would constitute the crimes of murder in the second degree and attempted robbery in the first degree, and placing her with the New York State Division for Youth for a term of five years, unanimously affirmed, without costs.
Contrary to appellant’s argument, the record supports beyond a reasonable doubt the court’s finding that appellant participated in the underlying felony robbery herein. Although there was conflicting testimony by several eyewitnesses as to the number of attackers, it may reasonably be inferred that the attention of some witnesses was focused only on the final acts of the fast-paced incident, i.e., the actual stabbing by one individual, which was facilitated by another individual holding down the victim’s head. Appellant’s testimony that she merely sat and watched as her three traveling companions participated in the attempted robbery, beating, and stabbing of the victim, is rendered incredible by appellant’s own statements made following her arrest, as well as by the testimony of three out of five eyewitnesses who observed four attackers, including appellant, and by the testimony of a Transit Police Officer explicitly contradicting appellant’s testimony regarding her actions immediately following the stabbing. Thus, viewing the evidence in the light most favorable to the presentment agency and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), appellant’s participation in an attempted robbery of the victim, during which the victim was fatally stabbed, was proven beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). Concur — Sullivan, J. P., Ellerin, Ross and Nardelli, JJ.